Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 3, line 1, after “claim”, replace “two” with “2”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art whether taken singly or in combination discloses the following combination of features: “acquiring a plurality of first cells from a plurality of mutation cell lines derived from conditions having the plurality of cancer driver mutations; identifying 3D image feature data from the plurality of first cells; generating a first set of 3D cell imaging data from the plurality of first cells and from a plurality of other malignant cells, where the first set of cell imaging data includes a plurality of first individual cell images; generating a second set of 3D cell imaging data from a set of normal cells where the plurality of driver mutations is expected to occur, where the second set of cell imaging data includes a plurality of second individual cell images; operating supervised learning based on cell line status as ground truth; and generating a classifier from the supervised learning” as recited in independent claim 1; “operating the first morphological classifier to isolate the plurality of cell types into normal and malignant cell types or dysplastic cell types; next, operating a second morphological classifier on the malignant cell types to isolate SCLC: NCI-H69 type cells from other malignant cells; next, operating a third morphological classifier on the other malignant cells to isolate Adeno: SW900 from other adenocarcinoma type cells; next, operating a fourth morphological classifier on the other adenocarcinoma type cells to isolate Adeno: ALK+, NCI-H2228 cell types from other remaining cell types; next, operating a fifth morphological classifier on the other remaining cell types to further isolate Adeno: Wild type, A549 from EGFR+ Adeno cell types; and next, operating a sixth morphological classifier to further isolate Adeno: T790M, NCI-H1975 from Adeno: EGFR-p.E746_A750del” as recited in independent claim 13.  The remaining claims require similar combination of features. The primary reason for the allowance of the claims is the inclusion of such combination of features in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668